DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant’s argument – (page 3) Applicant argued the following:
Baltruschat does not describe or suggest an x-ray image orientation detection and correction system as is recited in amended Claim 1. Please look at the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree. The following is a paragraph from Baltruschat et al: Introduction of Baltruschat which was cited in the Office Action:
1. INTRODUCTION
A major challenge in medical imaging is workflow optimization as hospitals are keen to improve their patient throughput at a radiography system. In the radiography workflow of most examinations, a common task is to manually rotate digital X-ray images to a preferred orientation suitable for diagnostic reading. This reduces the number of patients that can be analyzed in a given time frame. An automatic alignment system for clinical X-ray images can help to ensure the correct orientation, but is still an open problem. We identify three major challenges: First, in clinical routine we observed up to 23 different examinations, consisting of 13 anatomies (e.g. hand, chest, …) and 4 projection types (e.g. posterior-anterior (PA), anterior-posterior (AP), lateral, and oblique), makes this task very diverse. Second, computation time must be as small as possible and third, a high alignment accuracy is needed.
A lot of work has been done for orientation detection in X-ray imaging, in particular for chest examinations1234 as they are most common examination. However, most of these methods allow only for the identification of a limited set of orientations. Furthermore, they are often specifically designed for specific examinations. Luo and Luo5 presented a generic framework for orientation detection which supports multiple examination types.
Looking at the underline for emphasis, Baltruschat teaches that there were manual rotation of digital X-ray images and later automatic alignment system for X-ray images to ensure correction orientation. Baltruschat describe the image of interest, digital and clinical X-ray images and various ways that the 
Figure 1 further support x-ray images orientation detection and correction along the path of the “Orientation Regression”, where the x-ray of a hand where the orientation is detect and later corrected at the end.  

    PNG
    media_image1.png
    557
    1238
    media_image1.png
    Greyscale

Figure 3 teaches the same where x-ray images where orientation is detect and later corrected.

    PNG
    media_image2.png
    719
    1252
    media_image2.png
    Greyscale




Applicant’s argument – (page 3) Applicant argued the following:
More specifically, Baltruschat does not describe or suggest executing a neural network model for analyzing x-ray images, wherein the neural network model is trained with training x-ray images as inputs and observed x-ray images associated with the training x-ray images as outputs, and the observed x-ray images are the training x-ray images adjusted to have a reference orientation. Rather, Baltruschat describes training based on a large dataset of natural images. See Baltruschat, Figure 1. Please look at the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree. The following is a paragraph from Baltruschat et al in page 2 starting of the second paragraph:
Our goal is to present a generic method for orientation estimation in clinical X-ray images while retaining a high alignment accuracy and low computation time. To deal with these challenges we propose to employ deep Convolutional Neural Networks (CNNs) together with transfer learning.8, 9 CNNs are a generic method for machine learning and usually need large amounts of annotated image data for training. Recent work showed that transfer learning can be used for medical applications9, 10, 11, 12 without the need of a large training dataset. In this contribution, we present a novel approach for orientation regression and automatic alignment of X-ray images. 

Baltruschat et al teaches from this paragraph, and continuing on the whole article, that the use of convolutional neural network (CNN) is use with training and applying for the orientation regression and automatic alignment of the X-ray images. In deep learning, a CNN is a class of deep neural network, such that the input of x-ray images are continuously training the CNN as well. Baltruschat et al stated the following “…orientation estimation in clinical X-ray images while retaining a high alignment accuracy…” would indicate there is reference orientation in order to retain a high alignment accuracy of the X-ray images. 
Examiner view this as Baltruschat teaching the claim invention. This address the arguments for all the independent claims 1, 10 and 13, and all their dependent claims as well. 

Applicant’s argument – (page 3) Applicant argued the following:
Further, Baltruschat does not describe or suggest adjusting an orientation of an unclassified x-ray image using the neural network model and outputting a corrected x-ray image. Rather, Baltruschat describes classifying an image and then using a transformation to correct the image transformation. Please look at the Remarks for further detail.
Examiner’s response – Examiner respectfully disagree. The following is a paragraph from Baltruschat et al in page 2 starting of the second paragraph:

1. INTRODUCTION
A major challenge in medical imaging is workflow optimization as hospitals are keen to improve their patient throughput at a radiography system. In the radiography workflow of most examinations, a common task is to manually rotate digital X-ray images to a preferred orientation suitable for diagnostic reading. This reduces the number of patients that can be analyzed in a given time frame. An automatic alignment system for clinical X-ray images can help to ensure the correct orientation, but is still an open problem. We identify three major challenges: First, in clinical routine we observed up to 23 different examinations, consisting of 13 anatomies (e.g. hand, chest, …) and 4 projection types (e.g. posterior-anterior (PA), anterior-posterior (AP), lateral, and oblique), makes this task very diverse. Second, computation time must be as small as possible and third, a high alignment accuracy is needed.
A lot of work has been done for orientation detection in X-ray imaging, in particular for chest examinations1234 as they are most common examination. However, most of these methods allow only for the identification of a limited set of orientations. Furthermore, they are often specifically designed for specific examinations. Luo and Luo5 presented a generic framework for orientation detection which supports multiple examination types.
and further paragraph:

orientation estimation in clinical X-ray images while retaining a high alignment accuracy and low computation time. To deal with these challenges we propose to employ deep Convolutional Neural Networks (CNNs) together with transfer learning.8, 9 CNNs are a generic method for machine learning and usually need large amounts of annotated image data for training. Recent work showed that transfer learning can be used for medical applications9, 10, 11, 12 without the need of a large training dataset. In this contribution, we present a novel approach for orientation regression and automatic alignment of X-ray images. 

In addition to the citation in the Office Action, Examiner also point to these Baltruschat et al paragraphs, especially emphasis on the underline that address adjusting the orientation of X-ray images using neural network where in figure 1 teaches outputting a correct x-ray image:

    PNG
    media_image3.png
    557
    1238
    media_image3.png
    Greyscale

Examiner noted in the Office Action that unclassificed image is view as image with random orientation, such the need of Baltruschat et al teaching of “approach for orientation regression and automatic alignment of X-ray images” using a CNN (neural network).
Examiner view this as Baltruschat teaching the claim invention. This address the arguments for all the independent claims 1, 10 and 13, and all their dependent claims as well. 
Note: Examiner suggest further clarification with detail regarding all claim elements that might assist with setting the instant claim invention apart from the cited prior art. Additional detail such as the kind of neural network use as well as any particular anatomy of the neural network in the claims can . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS).
Claim 1:
Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) teaches an x-ray image orientation detection and correction system (1. INTRODUCTION - teaches alignment system for X-ray image to ensure the correct orientation), comprising:
a detection and correction computing device comprising at least (Abstract teaches automated orientation detection to upright/correct/preferred orientation; page 1 - INTRODUCTION second paragraph teaches orientation detection in X-ray imaging)
one processor in communication with at least one memory device, wherein said at least one processor is programmed to (due to the complexity of the calculation process for classification, this must be performed inherently by a computer that has to have a hardware processor and memory together):
execute a neural network model for analyzing x-ray images (figure 1 teaches using neural network for analyzing/feature extraction; above teaches processing of X-ray images), wherein the neural network model is trained with training x-ray images as inputs and observed x-ray images associated with the training x-ray images as outputs (figure 1 teaches large dataset as input for neural network and output with corrected x-ray image, trained by model trained until convergence), and the observed x-ray images are the training x-ray images adjusted to have a reference orientation (figure 1 teaches training images and figure 1 detail correct/adjust image orientation in each layer of the neural network and further fine-tuned in later layers of the neural network; page 2 second paragraph labeling each image between x-axis and main orientation line/reference orientation; figure 3 further detail the main orientation line/reference orientation);
receive an unclassified x-ray image (page 2 first paragraph teaches unseen data such as X-ray image, where unseen as unclassified; figure 3 teaches unclassified x-ray image, where unclassified image is view as image with random orientation);
analyze the unclassified x-ray image using the neural network model (page 2 first paragraph teaches employ of deep Convolutional Neural Network (CNN) on unseen data X-ray image; figure 1 teaches the use of neural network for analyzing/feature extraction unclassified image);
assign an orientation class to the unclassified x-ray image based on the analysis (page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation);
if the assigned orientation class is not the reference orientation, the at least one processor is programmed to (figure 1 starting Orientation Regression teaches where reference orientation/main orientation line/red arrow is not in preferred orientation; figure 3 teaches 8 examples where images are not in the reference orientation with the red arrow showing the prefer upright position and the angle θ):
adjust an orientation of the unclassified x-ray image using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
output a corrected x-ray image (figure 1 teaches output with Correction x-ray image); and
if the assigned orientation class is the reference orientation, the at least one processor is programmed to output the unclassified x-ray image (it is unknown if any of the input x-ray images are in prefer/reference orientation (i.e. figure 3 show eight diversity of appearance in various orientation) such would be logical that all images are analyzed and fine-tuned to correction output. Thus all images will be processed by neural network taught above and output to correction x-ray image. Furthermore the image need to be process anyway to see if it is in reference orientation anyway.).

Claim 2:
Ivo M. Baltruschat et al further teaches:
The system of claim 1, wherein 
said at least one processor is further programmed to concurrently detect the orientation class of the unclassified x-ray image and correct the orientation of the unclassified x-ray image and (figure 1 teaches Top row teaches Pre-Training and bottom row teaches Orientation Regression, where page 2 – first paragraph – teaches transfer learning is define as machine learning that focuses on storing knowledge gained while solving one problem and applying it to a different but related problem, where storing while solving is view as concurrent for detecting and correct the orientation).

Claim 3:
Ivo M. Baltruschat et al further teaches:
The system of claim 1, wherein 
the neural network model is a deep learning neural network model (2. Method – teaches use of Deep Convolutional neural network (CNN)).

Claim 7:
Ivo M. Baltruschat et al further teaches:
The system of claim 1, wherein 
the neural network model is trained with downsized training x-ray images as inputs (above teaches neural network training and X-ray; 3.1 – Preprocessing and data augmentation teaches each image is resized from 256x256 to 224x224).

Claim 8:
Ivo M. Baltruschat et al further teaches:
The system of claim 1, wherein 
the neural network model is trained with preprocessed training x-ray images as inputs (above teaches neural network training and X-ray; 3.1 – Preprocessing in order to meet network’s input requirement).


Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS).
Claim 10:
Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) teaches an x-ray image orientation detection and correction system (1. INTRODUCTION - teaches alignment system for X-ray image to ensure the correct orientation), comprising:
a first detection and correction computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to (due to the complexity of the calculation process for classification, this must be performed inherently by a computer that has to have a hardware processor and memory together):
execute a neural network model for analyzing images (figure 1 top row and bottom row teaches the use of neural network for analyzing images);
receive training images and observed images associated with the training images, wherein the observed images are the training images adjusted to have a reference orientation (Figure 1 top row teaches training images; figure 1 bottom row teaches observed image with adjustment in angles to reference orientation/main orientation; page 2 second paragraph labeling each image between x-axis and main orientation line/reference orientation; figure 3 further detail the main orientation line/reference orientation)
analyze the training images (figure 1 top row teaches training image that are analyze by feature extraction);
calculate predicted orientation classes for the training images using the neural network model (figure 1 teaches top row for training using neural network for training image and bottom row for calculating the angle θ for predicted/correct orientation; page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation);
correct orientations of the training images based on the predicted orientation classes using the neural network model (figure 1 bottom row teaches correction orientation output from all the training and regression from top and bottom rows of figure 1);
compare orientations of the corrected images with the reference orientation (page 2 – second paragraph – teaches labeled each image with a precise orientation, which was measured between x-axis and main orientation line/reference orientation, where improved accuracy is compared); and
adjust the neural network model based on the comparison (figure 1 teaches Top row teaches Pre-Training and bottom row teaches Orientation Regression, where page 2 – first paragraph – teaches transfer learning is view as adjusting the neural network).

Claim 11:
The system of claim 10, further comprising a second detection and correction computing device (page 2 – first paragraph – teaches use for CNN and other RESnet-50, these are seen as first and second detection and correction computations)
receive an unclassified image (page 2 first paragraph teaches unseen data such as X-ray image, where unseen as unclassified; figure 3 teaches unclassified x-ray image, where unclassified image is view as image with random orientation);
analyze the unclassified image using the neural network model (page 2 first paragraph teaches employ of deep Convolutional Neural Network (CNN) on unseen data X-ray image; figure 1 teaches the use of neural network for analyzing/feature extraction unclassified image);
assign an orientation class to the unclassified image based on the analysis (page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation); and
if the assigned orientation class is not the reference orientation, the at least one processor is further programmed to (figure 1 starting Orientation Regression teaches where reference orientation/main orientation line/red arrow is not in preferred orientation; figure 3 teaches 8 examples where images are not in the reference orientation with the red arrow showing the prefer upright position and the angle θ):
adjust an orientation of the unclassified image using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
output a corrected image (figure 1 teaches output with Correction x-ray image); and
if the assigned orientation class is the reference orientation, the at least one processor is further programmed to output the unclassified image (it is unknown if any of the input x-ray images are in prefer/reference orientation (i.e. figure 3 show eight diversity of appearance in various orientation) such would be logical that all images are analyzed and fine-tuned to correction output. Thus all images will be processed by neural network taught above and output to correction x-ray image. Furthermore the image need to be process anyway to see if it is in reference orientation anyway).

Claim 12:
Ivo M. Baltruschat et al further teaches:
The system of claim 11, wherein 
said at least one processor of said second computing device is further programmed to concurrently detect the orientation class of the unclassified image and correct the orientation of the unclassified image (figure 1 teaches Top row teaches Pre-Training and bottom row teaches Orientation Regression, where page 2 – first paragraph – teaches transfer learning is define as machine learning that focuses on storing knowledge gained while solving one problem and applying it to a different but related problem, where storing while solving is view as concurrent for detecting and correct the orientation).


Claims 13-14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS).
Claim 13:
Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) a method (abstract teaches applying method for orientation via linear regression) of detecting and correcting orientation of an image, said method comprising:
executing a neural network model for analyzing images (figure 1 teaches using neural network for analyzing/feature extraction; above teaches processing of X-ray images), wherein the neural network model is trained with training images as inputs and observed images associated with the images as outputs (figure 1 teaches large dataset as input for neural network and output with corrected x-ray image, trained by model trained until convergence), and the observed images are the training images adjusted to have a reference orientation (figure 1 teaches training images and figure 1 detail correct/adjust image orientation in each layer of the neural network and further fine-tuned in later layers of the neural network; page 2 second paragraph labeling each image between x-axis and main orientation line/reference orientation; figure 3 further detail the main orientation line/reference orientation);
receiving an unclassified image (page 2 first paragraph teaches unseen data such as X-ray image, where unseen as unclassified; figure 3 teaches unclassified x-ray image, where unclassified image is view as image with random orientation);
analyzing the unclassified image using the neural network model (page 2 first paragraph teaches employ of deep Convolutional Neural Network (CNN) on unseen data X-ray image; figure 1 teaches the use of neural network for analyzing/feature extraction unclassified image);
adjusting an orientation of the unclassified image to the reference orientation using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
outputting an output image associated with the unclassified image and having the reference orientation (figure 1 teaches output with Correction x-ray image having main orientation/reference orientation).

Claim 14:
The method of claim 13, further comprising:
assigning an orientation class to the unclassified image based on the analysis (page 1 - INTRODUCTION second paragraph teaches tested on large dataset and perform classification into four region (e.g. 0, 90, 180, 270) in degrees; figure 2 teaches orientation class/bin for each X-ray image base on anatomy orientation);
if the assigned orientation class is not the reference orientation, said method further comprising (figure 1 starting Orientation Regression teaches where reference orientation/main orientation line/red arrow is not in preferred orientation; figure 3 teaches 8 examples where images are not in the reference orientation with the red arrow showing the prefer upright position and the angle θ):
adjusting the orientation of the unclassified image using the neural network model (figure 1 teaches using neural network to adjust starting by orientation regression: feature extraction/fixed and fine-tuned, regression and output correction); and
outputting a corrected image (figure 1 teaches output with Correction x-ray image); and
if the assigned orientation class is the reference orientation, said method further comprising outputting the unclassified image (it is unknown if any of the input x-ray images are in prefer/reference orientation (i.e. figure 3 show eight diversity of appearance in various orientation) such would be logical that all images are analyzed and fine-tuned to correction output. Thus all images will be processed by neural network taught above and output to correction x-ray image. Furthermore the image need to be process anyway to see if it is in reference orientation anyway).

Claim 16:
Ivo M. Baltruschat et al further teaches:
The method of claim 13, further comprising:
rotating the unclassified image in a plurality of angles to derive a plurality of rotated images (3.1 Preprocessing and data augmentation – teaches each image is rotated by 90, 180 and 279 and flipped, these are plurality of angles result in plurality of rotated images);
predicting an index associated with an image having the reference orientation among the unclassified image and the plurality of rotated images using the neural network model (Table 1 teaches conv5_x with an original 50-layer is seen as predicted index result in fine-tuned which is view as having reference orientation); and
outputting the output image using the predicted index (Table 1 conv5_x output a result of fine-tuned).

Claim 18:
Ivo M. Baltruschat et al further teaches:
The method of claim 13, wherein 
the neural network model is a deep learning neural network model (2. Method – teaches use of Deep CNN).

Claim 19:
Ivo M. Baltruschat et al further teaches:
The method of claim 13, further comprising:
downsizing the training images by reducing image resolutions of the training images to generate downsized training images (3.1 – Preprocessing and data augmentation teaches each image is resized from 256x256 to 224x224)
training the neural network model with the downsized training images as inputs (above teaches neural network training and X-ray; 3.1 – Preprocessing in order to meet network’s input requirement).

Claim 20:
Ivo M. Baltruschat et al further teaches:
The method of claim 13, further comprising: 
preprocessing the training images (3.1 – Preprocessing and data augmentation teaches each image is resized from 256x256 to 224x224); and 
training the neural network model using the preprocessed training images as inputs (above teaches neural network training and X-ray; 3.1 – Preprocessing in order to meet network’s input requirement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4:
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).

Ivo M. Baltruschat et al teaches associated with the unclassified x-ray image based on the detected orientation class of the unclassified x-ray image above but not the following which is taught by Mabini et al:
The system of claim 1, further comprising a metadata editor configured to:
update metadata (0003 teaches X-ray image typically include orientation data in order to identify the position and orientation of the subject where such data is save to DICOM header/metadata; 0027-0028 teaches user adjusted orientation is save into the DICOM header/metadata); and
generate metadata associated with the output x-ray image (0027-0028, especially 0028 teaches subject orientation data associated with x-ray image is saved with DICOM header/metadata when sent to Picture Archiving and Communication System (PACS)).
Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Ivo M. Baltruschat et al by Mabini et al regarding the use of metadata/header such would allow for revision of the orientation data of a subject on an X-ray image and in the DICOM header, if necessary, to match the subject's anatomy for exposure, processing and review as disclose by Mabini et al in paragraph 0004. Such would yield improvement and predictable results.

Claim 5:
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).

Ivo M. Baltruschat et al teaches subject such as unclassified x-ray image above, but not the following which is taught by Mabini et al:
The system of claim 1, further comprising 
a user interface manager configured to receive a user input (figure 1 part 36 teaches operator/user interface computer; 0027 teaches operator review and correct of subject/x-ray image orientation); and 
generate a user policy based on the user input (figure 2 part 64 and 0028 teaches development of user policy by user decision of yes 68 and no 66),
wherein said at least one processor is further programmed to correct the orientation of the x-ray image based on the user policy (figure 2 part 64 teaches user policy for x-ray and part 68 teaches save correct orientation data with associated x-ray image; 0028 teaches the use of DICOM header for saving correction orientation data).
Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Ivo M. Baltruschat et al by Mabini et al regarding user inputs/policies such would provide sufficient displaying the desired X-ray images 12, and for performing certain manipulative X-ray imaging system functions so others at different locations may gain access to image data as disclosed by Mabini et al in 0019. Such would yield improvement and predictable results.





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).
Claim 6:
Ivo M. Baltruschat et al teaches the following subject matter:
The system of claim 1, wherein 
the training x-ray images are classified into a plurality of orientation classes that include contiguous circular sectors spanning 360 degrees (above teaches classification into four region (e.g. 0, 90, 180, 270) and figure 2 teaches plurality of orientation classes/bins; 2. METHOD – first paragraph teaches orientation from 0-360 degrees), each of the sectors includes a central angle for the sector (figure 2 teaches plurality of classes/bin and figure 3 teach a central for the sector which is the X-axis and at what θ is off from it), and 
said at least one processor is further programmed to correct the orientation of the unclassified x-ray image that includes the central angle for the sector (figure 5 further teaches bin size and further correction required).
Ivo M. Baltruschat et al do not each regarding the following, but is taught by Mabini et al (US 2012/0134468):
x-ray image based on a user policy (figure 2 part 64 and 0028 teaches development of user policy by user decision of yes 68 and no 66 for orientation of x-ray image).
Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Ivo M. Baltruschat et al by Mabini et al regarding user inputs/policies such would provide sufficient displaying 

Claim 9:
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Rapaka et al (US 2020/0160527).
Claim 9:
Ivo M. Baltruschat et al teaches above the following output x-ray image is a corrected x-ray image (figure 1 teaches output with Correction x-ray image), but not the following which is taught by Rapaka et al (US 2020/0160527):
The system of claim 1, wherein said at 
least one processor is configured to alert a user (0037 teaches alert the user to notifying the user result of the evaluation such as correct orientation of the one or more measurement planes, which can be save and used as training data to improve model for future prediction).
Ivo M. Baltruschat et al and Rapaka et al are both in the field of image analysis, especially using machine learning/neural network for orientation of medical image such as X-ray, such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Ivo M. Baltruschat et al by Rapaka et al regarding alerting/notifying user of the result of the evaluation and confirmation such the use can provide additional correction, segmentations and orientation to be save and used as training data to improve the model for future prediction as disclose by Rapaka et al in 0037. Such would yield improvement and predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).
Claim 15:
Ivo M. Baltruschat et al teaches associated with the unclassified x-ray image based on the detected orientation class of the unclassified x-ray image above but not the following which is taught by Mabini et al:
The method of claim 14, further comprising:
updating, using a metadata editor, metadata associated (0003 teaches X-ray image typically include orientation data in order to identify the position and orientation of the subject where such data is save to DICOM header/metadata; 0027-0028 teaches user adjusted orientation is save into the DICOM header/metadata); and
generating, using the metadata editor, metadata associated with the output image (0027-0028, especially 0028 teaches subject orientation data associated with x-ray image is saved with DICOM header/metadata when sent to Picture Archiving and Communication System (PACS)).
Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Ivo M. Baltruschat et al by Mabini et al regarding the use of metadata/header such would allow for revision of the orientation data of a subject on an X-ray image and in the DICOM header, if necessary, to match the subject's anatomy for exposure, processing and review as disclose by Mabini et al in paragraph 0004. Such would yield improvement and predictable results.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ivo M. Baltruschat et al (Orientation Regression in Hand Radiographs: A Transfer Learning Approach, IDS) in view of Mabini et al (US 2012/0134468).
Claiim 17:
Ivo M. Baltruschat et al teaches subject such as unclassified x-ray image above, but not the following which is taught by Mabini et al:
The method of claim 13, further comprising:
receiving, using a user interface manager, a user input (figure 1 part 36 teaches operator/user interface computer; 0027 teaches operator review and correct of subject/x-ray image orientation);
generating, using the user interface manager, a user policy based on the user input (figure 2 part 64 and 0028 teaches development of user policy by user decision of yes 68 and no 66); and
correcting the orientation of the unclassified image based on the user policy (figure 2 part 64 teaches user policy for x-ray and part 68 teaches save correct orientation data with associated x-ray image; 0028 teaches the use of DICOM header for saving correction orientation data).
Ivo M. Baltruschat et al and Mabini et al are both in the field of image analysis, especially regarding orientation of medical image such as X-ray, such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Ivo M. Baltruschat et al by Mabini et al regarding user inputs/policies such would provide sufficient displaying the desired X-ray images 12, and for performing certain manipulative X-ray imaging system functions so others at different locations may gain access to image data as disclosed by Mabini et al in 0019. Such would yield improvement and predictable results.
ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reda et al (US 2018/0218516) teaches Coarse Orientation Detection in Image Data – Figure 3
Mabini et al (US 2012/0134468) teaches System and Method for Including and Correcting Subject Orientation Data in Digital Radiographic images

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656